Case 21-03000-sgj Doc 48-5 Filed 01/25/21   Entered 01/25/21 18:52:30   Page 1 of 4




                           EXHIBIT FFFFF
                            Case 21-03000-sgj Doc 48-5 Filed 01/25/21                     Entered 01/25/21 18:52:30            Page 2 of 4




From:                 HCMLP.DataIntegrity@hcmlp.com
Sent:                 Saturday, February 15, 2020 9:06 AM
To:                   FundAccounting@HCMLP.com; I-Investments@hcmlp.com; Compliance@hcmlp.com; R-Operations@hcmlp.com; I-Operations@hcmlp.com; DataTeam@hcmlp.com;
                      HCovitz@hcmlp.com; SettlementArchive@hcmlp.com; pjaiswal@siepe.com; James Romey; Jack Donohue; Bradley Sharp; Fred Caruso
Subject:              HCMLP - Previous Day Trades




Previous Day Trades

TradeType    Fund               Portfolio                CTPY         SideCode   Instrument   TradeDate   InstType     Commitment Price   ExcValue   IssuerAnalyst LastPrice LastPriceSource




                                                                                     1
                   Case 21-03000-sgj Doc 48-5 Filed 01/25/21          Entered 01/25/21 18:52:30               Page 3 of 4




TradeType   Fund     Portfolio         CTPY     SideCode     Instrument   TradeDate        InstType   Commitment Price     ExcValue     IssuerAnalyst LastPrice LastPriceSource




M                                               Sell       AVYA           02/14/20    Common Stock      -46,400.00 13.42   622,558.08




                                                                  2
                                                         Case 21-03000-sgj Doc 48-5 Filed 01/25/21                                                      Entered 01/25/21 18:52:30                                    Page 4 of 4




 TradeType                 Fund                               Portfolio                               CTPY                 SideCode         Instrument         TradeDate             InstType            Commitment Price          ExcValue       IssuerAnalyst LastPrice LastPriceSource




                                                                                                                                                                                                                                                                                     To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
                                                                                                                                                                                                                                                                                     Siepe ™




                                                                                                                                                                                                                                                              Powered by




DISCLAIMER- This email is intended for the recipient(s) only and should not be copied or reproduced without explicit permission. The material provided herein is for informational purposes only and does not constitute an offer or commitment, a solicitation of an offer, or any advice or
recommendation, to enter into or conclude any transaction. It may contain confidential, proprietary or legally privileged information. If you receive this message in error, please immediately delete it.




                                                                                                                                                  3
